TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00162-CV


                        Thomas P. McDill, Jr., Individually and as
              Co-Trustee of the Phyllis V. McDill Irrevocable Trust, Appellant

                                               v.

      Michael Glen McDill; Douglas W. Bailey; Bailey Stock Harmon Cottam, LLP;
    Jessica M. Warren; Bailey Krawczyk; Catherine P. Thatcher; Ryan M. McGuffey;
     Long Reimer Winegar, LLP; Abigail Fournier; and Steiner Law, LLC, Appellees


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-18-002408, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Thomas P. McDill, plaintiff in the underlying suit, has filed a notice of

appeal from the trial court’s grant of certain appellees’ special appearances and from the trial

court’s grant of the remaining appellees’ motions to dismiss. One of the appellees, Catherine P.

Thatcher, has now filed an agreed motion to dismiss her from this appeal, explaining that

McDill’s claims against her were severed and assigned a separate cause number in the trial court.

Similarly, appellees Ryan M. McGuffey; Long Reimer Winegar, LLP; Abigail Fournier; and

Steiner Law, LLC have filed an unopposed motion to dismiss appellant’s appeal as to them. We

grant the motions, and dismiss Catherine P. Thatcher; Ryan M. McGuffey, Long Reimer

Winegar, LLP; Abigail Fournier; and Steiner Law, LLC as parties to this appeal. Cause Number
03-19-00162-CV will continue under the style, Thomas P. McDill, Jr., Individually and as Co-

Trustee of the Phyllis V. McDill Irrevocable Trust v. Michael Glen McDill; Douglas W. Bailey;

Bailey Stock Harmon Cottam, LLP; Jessica M. Warren; and Bailey Krawczyk.

              It is ordered August 23, 2019.



Before Justices Goodwin, Baker, and Kelly